DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                               ANGEL DIAZ,
                                Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-3774

                          [August 16, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Elizabeth A. Scherer, Judge; L.T. Case No. 97-4047
CF10A.

  Angel Diaz, Miami, pro se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and DAMOORGIAN, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.